                               Case 15-21750     Doc 72     Filed 02/05/21   Page 1 of 2
Entered: February 5th, 2021
Signed: February 5th, 2021

SO ORDERED




                                           UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF MARYLAND
                                                       at Greenbelt
                   IN RE:

                   Stephen J. Ray,                                    Case No.: 15-21750
                   AKA Stephen Ray                                    Chapter 13
                   AKA Stephen Joseph Ray
                               DEBTOR(S)


                   Servis One, Inc. dba BSI Financial Services,
                   Inc.

                               MOVANT
                                vs.
                   Stephen J. Ray,
                   AKA Stephen Ray
                   AKA Stephen Joseph Ray

                                RESPONDENT(S)

                              ORDER GRANTING RELIEF FROM AUTOMATIC STAY AS TO THE
                               PROPERTY KNOWN AS 510 PEARL ST., FREDERICK, MD 21701
                        Upon consideration of the foregoing Motion Seeking Relief from the Automatic Stay, no
                   opposition having been filed, and good cause having been shown, it is by the United States
                   Bankruptcy Court for the District of Maryland




                                                                  1
          Case 15-21750       Doc 72    Filed 02/05/21    Page 2 of 2

      ORDERED

      That the automatic stay imposed by 11 U.S.C. Section 362(a), be and the same is hereby,
terminated to enable Servis One, Inc. dba BSI Financial Services, Inc., or its successors and
assigns, to proceed with foreclosure against the real property and improvements known as 510
Pearl St., Frederick, MD 21701 and allow the successful purchaser thereof to obtain
possession of same.

cc:   Cohn, Goldberg & Deutsch, LLC
      600 Baltimore Avenue, Suite 208
      Towson, MD 21204
      Stephen J. Ray
      AKA Stephen Ray
      AKA Stephen Joseph Ray
      510 Pearl St.
      Frederick, MD 21701
      and respondent(s)' counsel:                 Rebecca A. Herr, Trustee
      Edward M. Miller, Esquire                   185 Admiral Cochrane Dr., Suite 240
      39 N. Court St.                             Annapolis, MD 21401
      Westminster, MD 21157
                                        End of Order




                                              2
